IN THE COURT OF APPEALS OF IOWA

                                     No. 17-0910
                               Filed January 10, 2018


EDWARD ANDRE GRAYSON,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Johnson County, Chad A. Kepros,

Judge.



      Edward Grayson appeals the dismissal of his application for postconviction

relief. AFFIRMED.




      Wallace L. Taylor of Law Offices of Wallace L. Taylor, Cedar Rapids, for

appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant Attorney

General, for appellee State.




      Considered by Danilson, C.J., and Doyle and Mullins, JJ.
                                          2


DOYLE, Judge.

       A jury convicted Edward Grayson of first-degree kidnapping in 1996.

Grayson has since initiated several postconviction-relief (PCR) actions to

challenge his conviction. See, e.g., Grayson v. State, No. 15-1382, 2016 WL
6652357, at *1 (Iowa Ct. App. Nov. 9, 2016). This appeal concerns his most recent

PCR application, which was dismissed in May 2017 based on the time limit set

forth in Iowa Code section 822.3 (2017) (requiring PCR applicants to file “within

three years from the date the conviction or decision is final or, in the event of an

appeal, from the date the writ of procedendo is issued”). Grayson claims the time

bar does not apply to his claim, which is based on alleged newly discovered

evidence. See Iowa Code § 822.3 (stating the time limitation “does not apply to a

ground of fact or law that could not have been raised within the applicable time

period”).

       We review dismissals of PCR applications based on the statute of

limitations for correction of errors at law. See Harrington v. State, 659 N.W.2d 509,

519 (Iowa 2003). If substantial evidence supports the trial court’s fact findings and

the court correctly applied the law, we affirm. See id. at 520.

       In order to demonstrate a claim based on newly discovered evidence falls

under the exception to the time bar in section 822.3, a PCR applicant must show

       (1) that the evidence was discovered after the verdict; (2) that it could
       not have been discovered earlier in the exercise of due diligence; (3)
       that the evidence is material to the issues in the case and not merely
       cumulative or impeaching; and (4) that the evidence probably would
       have changed the result of the trial.

Id. at 516 (citation omitted).
                                          3


          The alleged newly discovered evidence concerns the name of a gas station

in Oxford that Grayson stopped at with the women he kidnapped. Grayson claims

that he did not discover the name of the gas station until January 2017. He argues

that the evidence is relevant because if he had known the name of the gas station,

he could have obtained exculpatory evidence from a gas station witness or its

surveillance video.

          Grayson’s claim of newly discovered evidence fails. Even though Grayson

did not learn the name of the gas station until January 2017, he is unable to show

it could not have been discovered earlier in the exercise of due diligence.

Grayson’s presence at the gas station presupposes his knowledge of its existence,

even if he was unable to recall its name. Exculpatory evidence that is known to

the defendant at the time of trial—even if it is unavailable to the defendant at trial—

is not newly discovered evidence. See Jones v. Scurr, 316 N.W.2d 905, 910 (Iowa

1982). Furthermore, Grayson is unable to show that knowing the name of the gas

station would have changed the outcome of the trial. Rather, he speculates that

the name of the gas station would have led to the discovery of evidence that he

speculates to be exculpatory. Mere speculation as to the existence of exculpatory

evidence is insufficient to show such evidence probably would have changed the

outcome of trial. The district court properly dismissed Grayson’s PCR action as

untimely.

          We have reviewed the remaining claims, including pro se claims, Grayson

has raised on appeal. Having found that none merit granting Grayson relief, we

affirm.
                                       4


      In addition to his pro se appellate brief, Grayson has filed the following

documents with the clerk of the supreme court: (1) “Take Judicial Notice of Court

of Appeal October 1, 2014 Ruling No. 13-0967” (filed November 2, 2017); (2)

“Criminal Complaint” (filed November 13, 2017); (3) “Criminal Complaint Count 2”

(filed November 20, 2017); and (4) “Notify” (filed December 15, 2017). After

reviewing the documents, we find none have merit. We therefore deny the relief

Grayson seeks in each document.

      AFFIRMED.